Exhibit 10.2

 

LOGO [g490575g14h12.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 30 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 30
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.

    Dealer:                                  
                                                         

By:                                                            
                                                       

    By:                                   
                                                                

Date:                                                            
                                                   

    Date:                                   
                                                            



--------------------------------------------------------------------------------

   ALL MAKES AUTO SALES INC DEALER NAME    DEALER NAME 1 STOP MOTORSPORTS    ALL
STAR DODGE CHRYSLER JEEP 123 AUTO LLC    ALLAN VIGIL FORD 1ST CHOICE CAROLINA
CARS    ALPHA AUTO TRADER LLC 2ND GEAR MOTORS    AMERICAN AUTO SALES WHOLESALE 5
STAR INDY AUTO LLC    AMERICAN MOTOR COMPANY 518 AUTO SALES    AMERIFIRST AUTO
CENTER, INC. 6K AND UNDER AUTO SALES LLC    AMS CARS 7 CITIES AUTOS AND CYCLES
   ANDERSON MOTORS 816 AUTO LLC    ANDY MOHR CHEVROLET, INC. A & D MOTORS SALES
CORP    ANTHONY PONTIAC GMC BUICK INC A & D MOTORS, INC.    APPROVAL AUTO CREDIT
INC. A & M AUTOMOTIVE GROUP INC    APPROVED AUTO OUTLET INC A & S AUTO AND TRUCK
SALES LLC    AR MOTORSPORTS INC A LUXURY AUTO    ARC AUTO LLC A.R.J.‘S AUTO
SALES, INC    ARENA AUTO SALES AAC-ASSISTIVE AUTOMOTIVE    ARES FINANCIAL
SERVICES LLC AACC AUTO CAR SALES, INC    ARIA AUTO SALES INC ABBEY AUTO SALES   
ARMSTRONG AUTO SALES ABC AUTO TRADE USA, LLC    ART MOEHN CHEVROLET, CO.
ABSOLUTE MOTORS II    ASHEBORO FORD LINCOLN ACCURATE AUTOMOTIVE OF    ASHLYN
MOTORS ACTION AUTO SALES    ATCHINSON FORD SALES ACTION MOTORS, INC.    ATL AUTO
TRADE INC ACTIVE AUTO SALES    ATL AUTOS .COM ACTIVE AUTO SALES LLC    ATLANTA
BEST USED CARS LLC ADA AUTO CORPORATION    ATLANTA CAR GROUP ADAM RUE AUTO SALES
INC    ATLANTA USED CARS CENTER, INC ADAMSON FORD LLC    ATLANTA WEST KIA
ADDISON AUTO GROUP    AUTO 7 USA LLC ADVANCE AUTO WHOLESALE, INC.    AUTO
AMERICA ADVANCED AUTO BROKERS, INC.    AUTO BANK ADVENTURE AUTO INC.    AUTO BAY
USA INC AFFORDABLE AUTO MOTORS, INC    AUTO BROKERS, INC. AJ’S AUTO SALES   
AUTO CENTER OF LENOIR AK MOTORS INC    AUTO CENTERS ST CHARLES LLC ALAN BESCO
CARS AND TRUCKS    AUTO CENTRAL SALES INC ALFA AUTO MALL LLC    AUTO CHOICE
BROKERS ALL ABOUT AUTO’S INC    AUTO CLUB OF MIAMI ALL ACCESS CAR & TRUCK SALES
   AUTO CONNECTION OF S. FLORIDA



--------------------------------------------------------------------------------

AUTO CREDIT CONNECTION, LLC    AUTO STORE LLC DEALER NAME    DEALER NAME AUTO
DEALER SOLUTIONS INC    AUTO STORE OF WILSON AUTO DIRECT PRE-OWNED    AUTO
WEEKLY SPECIALS AUTO DISCOUNT CENTER    AUTO WISE BUYING SERVICE INC AUTO
ENTERPRISE CO    AUTO WORLD AUTO EXPO HOUSTON    AUTO WORLDS LLC AUTO EXPO USA
III    AUTODEALS.ME LLC AUTO FINDERS, INC.    AUTOLAND AUTO FORUM GROUP, LLC   
AUTOMALL 59 AUTO GALLERY, INC.    AUTOMAX AUTO GENIUS USA LLC    AUTOMAX KC LLC
AUTO GROUP OF AMERICA    AUTOMAXX OF SOUTH GEORGIA LLC AUTO INTEGRITY, LLC   
AUTOMAXX OF SUMMERVILLE AUTO LEADER    AUTOMOTIVE DOT COM AUTO LINE, INC.   
AUTOMOTIVE WHOLESALE CENTER AUTO LIQUIDATORS OF TAMPA, INC    AUTONOMICS AUTO
LOAN ASSOCIATES LLC    AUTO-ONE USA LLC AUTO MAC 2    AUTOPLEX AUTO MALL OF
TAMPA INC    AUTOPLEX, LLC AUTO MASTERS OF FRANKLIN, LLC    AUTORAMA PREOWNED
CARS AUTO MASTERS OF SMYRNA    AUTOS DIRECT OF FREDERICKSBURG AUTO MASTERS OF
WEST NASHVILLE    AUTO’S GARIBALDI INC AUTO MAX LLC    AUTOSHOW SALES AND
SERVICE AUTO MAXX ATLANTA    AUTOTEAM INC AUTO NATIONS INC    AUTOVATION AUTO
NETWORK OF THE TRIAD LLC    AUTOWISE INC AUTO NETWORK, INC.    AUTOWORLD USA
AUTO OUTLET    AUTOWORLD WEST LOOP AUTO SALES AUTO PLAZA INC    AVERY AUTO SALES
INC AUTO PLAZA OF GAINESVILLE LLC    BANK AUTO SALES AUTO PLUS INC    BANSHEE
MOTORS AUTO QUEST CORPORATION    BARBIES AUTOS CORPORATION AUTO RITE, INC   
BARTS CAR STORE INC AUTO SALES OF WINTER GARDEN    BATTLEGROUND KIA AUTO
SELECTION OF CHARLOTTE    BAYSIDE AUTOMALL AUTO SIMPLIFY LLC    BEACH AUTO
BROKERS, INC AUTO SMART    BEASLEY-CROSS PRE OWNED INC AUTO SOLUTIONS    BEAU
TOWNSEND FORD AUTO SOLUTIONS OF GREENSBORO    BECK’S AUTO GROUP AUTO STOP INC   
BELLS AUTO SALES



--------------------------------------------------------------------------------

BELMONTE AUTO IMPORTS    BOB KING’S MAZDA DEALER NAME    DEALER NAME BELTLINE
MOTORS    BOBBY LAYMAN CHEVROLET, INC. BEN MYNATT NISSAN    BOCA INVESTMENTS LLC
BEN MYNATT PREOWNED    BOMMARITO CHEVROLET MAZDA BENING MAZDA    BOMMARITO FORD
INC BENJI AUTO SALES CORP    BOMMARITO NISSAN INC BENJIES AUTO SALES   
BOMMARITO NISSAN WEST COUNTY BENSON CADILLAC NISSAN, INC.    BOMMARITO TMC OF
ST. LOUIS INC BENSON FORD MERCURY    BOMMARITO VOLKSWAGEN OF BEREA AUTO MALL   
BOOMDOX AUTO GROUP LLC BERGER CHEVROLET    BOOMERS TRUCKS & SUVS LLC BESSEMER
CHR LLC    BOWMAN AUTOMOTIVE INC BEST AUTO LLC    BRAD WINDHAMS USED CARS INC
BEST BUY AUTO MART LLC II    BRAD’S USED CARS BEST BUY USED CARS INC    BRADY
AUTO SALES BEST BUYS MOTORS    BRAMAN HONDA OF PALM BEACH BEST CAR FOR LESS   
BRAMLETT PONTIAC INC BEST DEAL AUTO SALES    BRAND USED AUTOMOTIVE BEST DEALS ON
WHEELS AUTO    BRAXTON AUTOMOTIVE LLC BEST MOTOR SPORTS CORP    BRECKENRIDGE
MOTORS EAST LLC BETTEN BAKER BUICK    BREVARD VALUE MOTORS BEXLEY MOTORCAR
COMPANY LLC    BRICKELL HONDA BUICK & GMC BIC MOTORS LLC    BROADMOOR MOTOR
SALES INC BIG BLUE AUTOS, LLC    BROADWAY AUTO MALL BIG CHOICES AUTO SALES INC
   BROCKMAN AUTO LLC BIG CITY CARS LLC    BRYANT CHEVROLET BUICK BIG O DODGE OF
GREENVILLE, INC    BRYANT USED CARS BILL BLACK CHEVROLET,    BUCKEYE FORD
LINCOLN MERC OF O BILL BRANCH CHEVROLET    BUCKEYE MOTOR SALES BILL BRYAN SUBARU
   BUCKEYE MOTORS BILL PENNEY TOYOTA    BUDGET CAR SALES & RENTALS BILLS & SON
AUTO SALES INC    BURDUE QUALITY USED CARS BILTMORE MOTOR CORP.    BURKE AUTO
LLC BIRMINGHAM LUXURY MOTORS    BUSH AUTO PLACE BISHOP MOTORS LLC    BUY A CAR
WHOLESALE LLC BLAYLOCK AUTOMOTICE GROUP LLC    BUY IT RIGHT AUTO SALES #1 INC
BLOOMINGTON AUTO CENTER    BUY RIGHT AUTO SALES INC BLUE RIDGE IMPORTS AUTO
SALES    BYERLY FORD-NISSAN, INC BLUE SPRINGD FORD SALES INC    BYERS CHEVROLET
LLC BLVD SELECT PREOWNED    C & S SALES



--------------------------------------------------------------------------------

C&H AUTO SALES    CAROLINA AUTO CREDIT DEALER NAME    DEALER NAME CADILLAC OF
NOVI INC    CAROLINA AUTO EXCHANGE CANCILA MARTY DODGE CHRYSLER J    CAROLINA
AUTO IMPORTS CANTON USED CARS INC.    CAROLINA CARS CAPITAL AUTO SALES   
CAROLINA CARZ CAPITAL AUTOMOTIVE SALES    CARPORT SALES & LEASING, INC. CAPITOL
AUTO    CARS & CREDIT OF FLORIDA CAR AMERICA    CARS AUTO MALL CAR BUY SERVICES
   CARS CARS CARS LLC CAR CENTRAL    CARS PLUS CREDIT LLC CAR CHOICE    CARS
PLUS LLC CAR CITY USA LLC    CARS R US CAR COLLECTINO INC    CARS R US LLC CAR
COLLECTION OF TAMPA INC.    CARS TO GO AUTO SALES AND CAR CONNECTION    CARSO
AUTO GROUP CORP CAR CREDIT INC    CAS SALES & RENTALS CAR DEALZ    CASTRIOTA
CHEVROLET GEO INC. CAR EX AUTO SALES    CAT JOHNSON AUTO SALES CAR FACTORY
OUTLET    CBS QUALITY CARS, INC. CAR LOAN DIRECT, LLC    CEDARCREST AUTO BROKERS
LLC Car N Go 2    CENTRAL MOTOR WERKS, INC CAR N GO INC    CHAMPION CHEVROLET
INC CAR SALES OF FLORIDA INC    CHAMPION OF DECATUR, INC. CAR SMART OF MASCOTTE
   CHAMPIONSHIP MOTORS LLC CAR SOURCE, LLC.    CHAMPS AUTO SALES INC CAR SPOT OF
CENTRAL FLORIDA    CHATHAM PARKWAY TOYOTA CAR XPRESS AUTO SALES    CHECKERED
FLAG TOYOTA CAR ZONE    CHICAGO DRIVE AUTO SALES CARDINAL MOTORS INC    CHICAGOS
CAR CREDIT CARDIRECT LLC    CHRIS SPEARS PRESTIGE AUTO CAREY PAUL HONDA   
CINCINNATI AUTOMOTIVE GROUP CARHOUSE INC    CIRCLE CITY ENTERPRISES, INC. CARITE
INC    CITY AUTO SALES CARITE OF LOUISVILLE KENTUCKY    CITY MOTORS USED CARS
CARITE OF REDFORD    CITY STYLE IMPORTS INC CARL STONE AUTO SALES LLC    CITY TO
CITY AUTO SALES, LLC CARMART EXPRESS    CITYWIDEAUTOMALL.COM LLC CARMART VA INC.
   CJ AUTOS CARMEL MOTORS    CJ’S AUTO STORE CAROLINA AUTO BROTHERS    CLEVELAND
AUTO MALL INC



--------------------------------------------------------------------------------

CLIFF & SONS AUTO SALES    CW USED AUTO DEALERSHIP DEALER NAME    DEALER NAME
CLINT HOLMES AUTOMOTIVE    D & J MOTORS, INC. CLUTCH AUTO BROKERS LLC    DALLAS
AUTO CENTER INC CM MOTORS, LLC    DAN CUMMINS CHV BUICK PONTIAC COASTAL
CHEVROLET, INC.    DAN TUCKER AUTO SALES COCONUT CREEK HYUNDAI    DAN VADEN
CHEVROLET, INC. COLONIAL KIA    DAS AUTOHAUS LLC COLUMBUS AUTO RESALE, INC   
DAVE SINCLAIR LINCOLN COLUMBUS AUTO SOURCE    DAVID RICE AUTO SALES COMMONWEALTH
DODGE LLC    DAVID SMITH AUTOLAND, INC. COMMUNITY AUTO SALES, INC.    DAY’S
PRE-OWNED ROCKMART LLC COMPLETE AUTO CENTER INC    DEALS FOR WHEELS CONCOURS
AUTO SALES, INC.    DEALZ AUTO TRADE CONWAY HEATON INC    DEALZ ON WHEELZ LLC
CONWAY IMPORTS AUTO SALES    DELTA AUTO WHOLESALE COOK MOTOR COMPANY    DENNY’S
AUTO SALES, INC. COOPERATIVE AUTO BROKERS INC    DEPUE AUTO SALES INC CORAL WAY
AUTO SALES INC    DEREK MOTORCAR CO INC CORLEW CHEVROLET CADILLAC OLDM   
DESTINYS AUTO SALES CORPORATE CARS INC    DICK BROOKS HONDA COUCH MOTORS LLC   
DICK SMITH MUTSUBISHI COUGHLIN AUTOMOTIVE- PATASKALA    DIRECT AUTO EXCHANGE,
LLC COUGLIN CHEVROLET BUICK CADILL    DISCOUNT AUTO INC COUNTRY HILL MOTORS INC
   DIXIE IMPORT INC COUNTRY HILL MOTORS, INC.    DMV AUTO GROUP INC COUNTY LAKES
MOTORS    DODGE OF ANTIOCH INC COURTESY AUTOMOTIVE    DOGWOOD AUTO WORKS INC
COURTESY FORD    DON AUTO WORLD COX TOYOTA/SCION    DON FRANNKLINSOMERSET NISSAN
CRABBS AUTO SALES    DON HERRING MITSUBISHI CRAIG & LANDRETH INC    DON HINDS
FORD, INC. CREDIT CARS USA    DON JACKSON CHRYSLER DODGE CREDIT MAX AUTO FINANCE
   DON MARSHALL CHYSLER CENTER CRONIC CHEVROLET OLDSMOBILE    DON WOOD CHRYSLER
DODGE JEEP CROSS AUTOMOTIVE    DONLEY FORD LINCOLN CROSS STATE MOTORS LLC   
DOUGLAS AUTO SALES INC CROSSROADS SALES & DELIVERY    DOWNTOWN HYUNDAI CROWN
ACURA    DRIVE 1 AUTO SALES CROWN AUTOMOTIVE GROUP LLC    DRIVE NATION AUTO
SALES CROWN NISSAN GREENVILLE    DRIVE NOW COLUMBIA



--------------------------------------------------------------------------------

DRIVE NOW COOKEVILLE INC    EMPIRE MOTORS DEALER NAME    DEALER NAME DRIVE NOW
MURFREESBORO    EMPIRE MOTORS LTD DRIVE NOW TULLAHOMA    EMPORIUM AUTO GROUP,
INC. DRIVE TODAY AUTO SALES, INC    ERNEST MOTORS, INC. DRIVEN AUTO SALES LLC   
EVANS AUTO EXCHANGE DRIVEN AUTO SALES LLC    EVEREST MOTORS INC. DRIVEN
AUTOMOTIVE GROUP    EVOLUTION AUTO GROUP LLC DRIVER SEAT AUTO SALES LLC   
EVOLUTION CARS DRIVERIGHT AUTO SALES, INC.    EXCITE AUTO AND CYCLE SALES
DRIVERS WORLD    EXCLUSIVE MOTOR CARS LLC DRIVING AMBITION INC    EXPRESS AUTO
GROUP DRY RIDGE TOYOTA    EXPRESS AUTO SALES LLC DULUTH AUTO EXCHANGE    EXPRESS
MOTORS LLC DYNAMIC MOTORS LLC    EXTREME WINDOW TINTING SIGNS & EASLEY
MITSUBISHI’S THE    EZ CAR CONNECTION LLC EAST ANDERSON AUTO SALES    EZ MOTOR
CREDIT INC. EAST CAROLINA AUTO EXCHANGE    EZ OWN CAR SALES LC EAST LIMESTONE
AUTOPLEX INC    FACIDEAL AUTO CENTER INC EASTGATE MOTORCARS, INC    FAIRLANE
FORD SALES, INC. EASTPOINTE AUTO SALES INC    FAITH MOTORS INC EASY AUTO AND
TRUCK    FANELLIS AUTO ECARS GROUP    FANTASY AUTOMOTIVE ED MORSE AUTO PLAZA   
FERCO MOTORS CORP ED NAPLETON HONDA    FERMAN MINI OF TAMPA BAY ED TILLMAN AUTO
SALES    FERMAN NISSAN ED TILLMAN AUTO SALES    FINANCE MOTORS LLC EDDIE MERCER
AUTOMOTIVE    FIRST AUTO CREDIT EDDIE PREUITT FORD, INC.    FIRST CHOICE
AUTOMOTIVE INC EDGE MOTORS    FIRST CLASS AUTO SALES LLC EJ’S AUTO WORLD, INC.
   FIRST CLASS MOTORS INC ELDER FORD    FIRST COAST AUTO SALES INC ELITE AUTO
WHOLESALE    FIRST STOP AUTO SALES ELITE AUTOMALL LLC    FISCHER NISSAN INC.
ELITE LEVEL AUTO INC    FITZGERALD MOTORS, INC. ELITE MOTORS    FIVE AUTOMOTIVE
LLC ELITE MOTORS INC    FIVE STAR AUTO SALES OF ELITE MOTORS, INC.    FIVE STAR
FORD STONE MOUNTAIN ELKTON AUTO CORRAL    FLETCHER CHRYSLER PRODUCTS INC EMERALD
COAST AUTO SALES, INC    FLORIDA AUTO EXCHANGE EMPIRE AUTO SALES & SERVICE   
FLORIDA USED CARS INC



--------------------------------------------------------------------------------

FORT MYERS AUTO MALL    GMT AUTO SALES INC DEALER NAME    DEALER NAME FORT MYERS
BEACH MOTORS LLC    GOLDEN OLDIES FORT WAYNE AUTO CONNECTION LLC    GOOD TO GO
AUTO SALES, INC. FORTUNE MOTOR GROUP    GORDON MOTOR SPORTS FOX HILLS MOTOR
SALES INC    GR MOTOR COMPANY FOX MOTORS INC    GRAND MOTORCARS FRANK BOMMARITO
BUICK, GMC INC    GRAVITY AUTOS ROSWELL FRANKLIN STREET MOTORS LLC    GRAVITY
AUTOS ROSWELL FRED A GROVES MOTOR COMPANY    GREAT BRIDGE AUTO SALES FRONTIER
MOTORS INC    GREAT DEALS ON WHEELS FRONTLINE AUTO SALES LLC    GREEN COVE AUTO
SALES FUSION AUTO SALES LLC    GREEN LIFE AUTO AND REPAIR INC G & L MOTORS, INC
   GREEN LIGHT CAR SALES G & S AUTO SALES & RENTALS LLC    GREENVILLE MOTOR
COMPANY GAINESVILLE MITSUBISHI    GREENWISE MOTORS GANLEY FORD WEST, INC.   
GRIMALDI AUTO SALES INC GARNER AUTOS, LLC    GROTE AUTOMOTIVE INC GARY CROSSLEY
FORD INC    G’S AUTOMOTIVE GARY LANG PONTIAC CADILLAC    GUARANTEED MOTOR CARS
GARY MATTHEWS MOTORS, INC.    GULF SOUTH AUTOMOTIVE GENERAL AUTO LLC    H & H
AUTO SALES GENESIS OF COTTAGEVILLE    H&Y AUTOMOBILE INC GENESIS OF SUMMERVILLE
LLC    HAASZ AUTO MALL, LLC GEN-X CORP    HADAD MOTOR SALES GEORGETOWN AUTO
SALES    HAIMS MOTORS INC GEORGIA AUTO WORLD LLC    HALEY TOYOTA OF RICHMOND
GEORGIA IMPORT AUTO    HANNA IMPORTS GEORGIA LUXURY CARS    HANNAH IMPORTS APEX
GEORGIA LUXURY MOTORS    HARBOR CITY AUTO SALES, INC. GERALDS AUTO SALES   
HARDIE’S USED CARS, LLC GERMAIN TOYOTA    HARDY CHEVROLET GIM CAR SALES INC   
HARLEM MOTORS GIVE AWAY AUTO SALE LLC    HARRIET SALLEY AUTO GROUP LLC GLADDING
CHEVROLET, INC.    HARRIGANS AUTO SALES GLADSTONE AUTO SALES & SERVICE    HD
CARS INC. GLENN FORD LINCOLN    HEB AUTO SALES INC GLOBAL AUTO LLC    HENNESSY
AUTOS LLC GLOBAL PRE-OWNED INC    HENNESSY FORD LINCOLN ATLANTA GLOBE AUTO SALES
   HENNESSY MAZDA PONTIAC GMOTORCARS INC    HERITAGE AUTOMOTIVE GROUP



--------------------------------------------------------------------------------

HERITAGE AUTOMOTIVE SALES    INTERNATIONAL MOTOR PRODUCTION DEALER NAME   
DEALER NAME HERITAGE BUICK GMC HONDA    IVORY CHEVROLET, LLC HICKORY MAZDA
MITSUBISHI    IZZY MOTORS LLC HIGH Q AUTOMOTIVE CONSULTING    J & J AUTOS
HILLTOP MOTORS    J & J MOTORS INC HILLWOOD AUTO SALES & SERVICE    J & M
AFFORDABLE AUTO, INC. HILTON HEAD VOLKSWAGEN & AUDI    J & T MOTORS HOBSON
CHEVROLET BUICK GMC LLC    JACK MAXTON CHEVROLET INC HOGSTEN AUTO WHOLESALE   
JACK MAXTON CHEVROLET, INC HOLLYWOOD MOTOR CO #3    JACK MILLER AUTO PLAZA LLC
HONDA OF FRONTENAC    JACK SCHMITT CHEVROLET OF HONDA OF MUFREESBORO    JACKIE
MURPHY’S USED CARS HONDA OF WESLEY CHAPEL    JAKMAX HONEYCUTT’S AUTO SALES, INC.
   JAMES MARTIN CHEVROLET, INC, HOOVER AUTOMOTIVE LLC    JAMMY MITCHELL AUTO
SALES HOOVER CHRYSLER PLYMOUTH DODGE    JANSON AUTOMOTIVE HOOVER MITSUBISHI
CHARLESTON    JAX AUTO WHOLESALE, INC. HOOVER THE MOVER CAR AND    JAY WOLFE
AUTO OUTLET HOWELL’S MOTOR COMPANY INC.    JAY WOLFE HONDA H-TOWN CAR SALES   
JC AUTO CONNECTION LLC HUBLER AUTO PLAZA    JC AUTO MARKET LLC HUBLER FINANCE
CENTER    JEFF WYLER CHEVROLET OF HUBLER FORD LINCOLN MERCURY    JENKINS HONDA
OF LEESBURG HUBLER MAZDA SOUTH    JENKINS NISSAN OF LEESBURG HUDSON AUTO SALES
   JENROC AUTO SALES HUNT AUTOMOTIVE, LLC    JERRY WILSON’S MOTOR CARS HWY 90
MOTORS    JIDD ENTERPRISES LLC HYUNDAI OF ATHENS    JIM BURKE NISSAN HYUNDAI OF
GREER    JIM ORR AUTO SALES IDEAL AUTO    JIM WOODS AUTOMOTIVE, INC. IDEAL USED
CARS INC    JIMMY KAVADAS YOUR CREDIT MAN IDRIVE FINANCIAL    JIMMY SMITH
PONTIAC BUICK GMC IMD MOTORS    JK AUTOMOTIVE GROUP LLC IMPORT’S LTD    JMC AUTO
BROKERS INC INCREDIBLE CAR CREDIT INC    JOHN BELL USED CARS INC INLINE AUTO
SALE INC    JOHN HINDERER HONDA INTERNATIONAL AUTO OUTLET    JOHN JENKINS, INC.
INTERNATIONAL AUTO SALES    JOHN MILES CHEVROLET, INC INTERNATIONAL AUTO
WHOLESALERS    JOHN WEISS TOYOTA SCION OF INTERNATIONAL AUTO WHOLESALERS   
JOSEPH CADILLAC/SAAB/SUBARU



--------------------------------------------------------------------------------

JOSEPH CHEVROLET OLDSMOBILE CO    LAGUNA NIGUEL AUTO SALES INC DEALER NAME   
DEALER NAME JPL AUTO EMPIRE    LAKE HARTWELL HYUNDAI JT AUTO INC.    LAKELAND
CHRYSLER DODGE JULIANS AUTO SHOWCASE, INC.    LANCASTER AUTO AND K & M MOTORS   
LANCASTERS AUTO SALES, INC. KACHAR’S USED CARS, INC.    LANDERS MCLARTY SUBARU
KAHLER AUTO SALES LLC    LANDSTREET AUTO SOLUTIONS LLC KALIGNA’S AUTO BROKER LLC
   LANE 1 MOTORS KARMART INC    LANGDALE HONDA KIA OF KATHY’S KARS    LAUBERT’S
AUTO SALES, LLC KD AUTOMOTIVE INC.    LAW AUTO SALES, INC KELLIE AUTO SALES,
INC.    LAWRENCE MOTORSPORTS INC KELLYS CARS 4 U INC    LDB MOTORS KELLY’S CARS
INC    LEBANON FORD LINCOLN KEMET AUTO SALES    LEE AUTO GROUP INC KENDALL
TOYOTA    LEE MAC AUTO SALES INC KENNYS AUTO SALES, INC    LEE’S AUTO CENTER,
INC KEN’S AUTOS    LEE’S AUTO SALES, INC KERRY NISSAN, INC.    LEGACY AUTOS
KEVIN POWELL MOTORSPORTS    LEJUNE AUTO SALES, LLC KEVIN’S KARS LLC    LEOPARDI
AUTO SALES KEY WEST KIA    LEWIS FAMILY AUTO LLC KIA ATLANTA SOUTH    LGE CORP
KIA OF AUBURN    LIBERTY AUTO CITY INC KIA OF GREENVILLE    LIBERTY FORD LINCOLN
MERC INC KING AUTOMOTIVE, LLC    LIECHTY C/D/J/R OF BESSEMER KING MOTORS   
LIGHTHOUSE AUTO SALES KING OF AUTO SALES INC    LIGHTHOUSE AUTOMOTIVE GROUP
KINGS AUTO GROUP INC    LMN AUTO INC KNOX BUDGET CAR SALES & RENTAL    LOCK 20
AUTO KOE-MAK CORP    LOGAN & LOGAN AUTO SALES K-TOWN CARS INC    LOKEY NISSAN
KUNES COUNTRY FORD OF STERLING    LONDOFF JOHNNY CHEVROLET INC KUNES COUNTRY OF
MONMOUTH    LONGSTREET AUTO KUNES COUNTY FORD OF ANTIOCH    LOVE HONDA KURT
JOHNSON AUTO SALES LLC    LOWPRICE AUTO MART LLC L&M VENTURES LLC    LUCKY CARS
L4 MOTORS LLC    LUCKY LINE MOTORS INC LA AUTO STAR, INC.    LUNA MOTOR GROUP
CORP LAGRANGE MOTORS    LUXURY AUTO DEPOT



--------------------------------------------------------------------------------

LUXURY AUTO SALES LLC    MCCLUSKY AUTOMOTIVE LLC DEALER NAME    DEALER NAME
LUXURY IMPORTS AUTO SALES    MCCLUSKY’S CHEVROLET INC LUXURY MOTORS OUTLET   
MCGHEE AUTO SALES INC. LUXURY MOTORWERKS LLC    MCGUIRE KIA LYNCH CHEVROLET OF
KENOSHA    MECHANICSVILLE HONDA M & L CHRYSLER DODGE JEEP RAM    MEGA AUTOMOTIVE
M & M AUTO SUPER STORE    METRO AUTO MART LLC M & M AUTO, INC.    METRO AUTO
TRADERS INC M & M MOTORS OF ROCK HILL INC    METRO MOTORS KC LLC M STREET MOTORS
LLC    METRO TRUCK SALES LLC MAC HAIK CHRYSLER DODGE JEEP    MI USED CARS INC
MACHADO AUTO SELL LLC    MIA REPOS LLC MADISON AUTO SALES    MIAMI AUTO PLACE
MADISON COUNTY FORD LINC MERC    MICHAEL’S AUTO SALES CORP MAGIC CITY MOTORCARS,
LLC    MICHAEL’S IMPORTS MAGIC IMPORTS OF    MICHAEL’S MOTOR CO MAGIC MOTORS
CENTER    MID AMERICA AUTO EXCHANGE INC MAHER CHEVROLET INC    MID AMERICA AUTO
GROUP MAIN STREET MOTORS    MID RIVERS MOTORS MAINSTREAM AUTO SALES LLC   
MIDCITY AUTO & TRUCK EXCHANGE MAJOR MOTORS OF ARAB, INC.    MID-TOWN MOTORS LLC
MANESS MOTORS    MID-TOWNE AUTO CENTER, INC. MARANATHA CAR CO    MIDWEST AUTO
DIRECT MARCHANT CHEVROLET INC    MIDWEST AUTO MART LLC MARIETTA AUTO MALL CENTER
   MIDWEST AUTO STORE LLC MARIETTA LUXURY MOTORS    MIDWEST FINANCIAL SERVICES
MARK SWEENEY BUICK PONTIAC GMC    MIDWEST MOTORS MARLOZ OF HIGH POINT    MIGHTY
MOTORS MARONEY AUTO SALES    MIGHTY RIVER RECYCLING LLC MASTER CAR
INTERNATIONAL, INC    MIKANO AUTO SALES, INC. MASTER CARS    MIKE AUTO SALES LLC
MATHEWS HAROLD NISSAN    MIKE BASS FORD MATTHEWS MOTORS INC.    MIKE WILSON
CHEVROLET MAX AUTO SALES    MILLENIUM AUTO SALES MAXIE PRICE CHEVROLETS OLDS,   
MILLER AUTOMOTIVE GROUP INC MAYSVILLE PREMIER AUTO LLC    MILLNER MOTORS MAZARI
MOTORS, LLC    MINTON MOTOR CARS II LP MAZDA SAAB OF BEDFORD    MIRACLE CHRYSLER
DODGE JEEP MAZDA WESTSIDE    MISSION AUTO CONNECTION MCADENVILLE MOTORS    MITCH
SMITH CHEVROLET



--------------------------------------------------------------------------------

MJ AUTO SALES    NELSON MAZDA DEALER NAME    DEALER NAME MMC AUTO SALES LLC   
NEN AUTO & BOATS MO AUTO SALES    NEW RIDE MOTORS INC MODERN CORP    NEW SOUTH
AUTOSALES LLC MODERN TOYOTA    NEW START AUTO SALES INC. MOMENTUM MOTOR GROUP
LLC    NEW TAMPA AUTO BROKERS INC MORNING STAR MOTORS    NEWARK AUTO LLC MOSS
CURTAIN MOTORS LLC    NEWPORT AUTO GROUP MOSSCURTAIN MOTORS LLC    NEWTON NISSAN
SOUTH INC MOTOR CAR CONCEPTS II    NFI EMPIRE CUSTOM BUILT JEEPS MOTOR CITY AUTO
INC    NICE AUTO GROUP LLC MOTOR MAX 2 LLC    NICK MAYERS MARSHALL FORD LINC
MOTORCARS OF NASHVILLE, INC.    NIELSEN KIA MITSUBISHI HYUNDAI MOTORCARS TOYOTA
   NISSAN OF STREETSBORO MOTORHOUSE INC    NO LIMIT MOTORSPORT MOTORLOTZ LLC   
NONSTOP MOTORS INC MOTORMAX OF GRAND RAPIDS    NORTH ALABAMA WHOLESALE AUTO
MOTORMAX OF HOLLAND    NORTH BROTHERS FORD, INC MOTORS TRUST INC    NORTH PALM
MITSUBISHI MOYES AUTO SALES INC    NORTHVILLE MOTORS MULLINAX FORD OF PALM BEACH
   NORTHWEST MOTORS INC MUNSTERMAN AUTOMOTIVE GROUP    NOURSE CHILLICOTHE MURPHY
MOTOR CO    NUKAR ALTERNATIVE LLC MUSIC CITY AUTOPLEX LLC    NU-WAVE AUTO CENTER
MUSIC CITY HONDA    O C WELCH FORD LINCOLN MERCURY MWS WHOLESALE AUTO OUTLET   
OASIS AUTO SALES INC MY CAR LLC    OASIS AUTO SALES INC MY CAR STORE    OBRIEN
FORD MERCURY MYEZAUTOBROKER.COM LLC    OCEAN HONDA MYLENBUSCH AUTO SOURCE LLC   
OFFLEASE AUTOMART LLC NAPLETON SANFORD IMPORTS LLC    OKAZ MOTORS NAPLETON’S
HYUNDAI    OLD GUYS SELLING CARS NASH CHEVROLET COMPANY    OLDHAM MOTOR COMPANY
LLC NATIONAL AUTO SALES I LLC    OLE BEN FRANKLIN MOTORS NATIONAL CAR MART, INC
   ON THE ROAD AGAIN, INC. NATIONAL MOTORS, INC.    ON TRACK AUTO MALL, INC.
NATIONS AUTOPLEX    ONE SOURCE AUTOS INC NATIONWIDE AUTO SALES INC    ORANGE
PARK AUTO MALL NC SELECT AUTO SALES LLC    ORANGE PARK AUTO SALES LLC NEIL
HUFFMAN VW    ORANGE PARK TRUCKS



--------------------------------------------------------------------------------

OXMOOR CHRYSLER DODGE JEEP RAM    POWER MOTORS LLC DEALER NAME    DEALER NAME
OXMOOR FORD LINCOLN MERCURY    POWERIDE MOTORS OXMOOR MAZDA    PRATHER
AUTOMOTIVE P S AUTO ENTERPRISES INC    PRE-AUCTION AUTO SALES INC PALM BAY
MOTORS    PREFERRED AUTO PALMETTO CAR CENTER    PREMIER AUTO BROKERS, INC.
PALMETTO FORD    PREMIER AUTO OUTLET PALMETTO WHOLESALE MOTORS    PREMIER AUTO
PLAZA PARKS CHEVROLET - GEO    PREMIER AUTO SALES OF BAY PARKWAY MOTORS INC   
PREMIER AUTOMOTIVE GROUP INC PARS AUTO SALES INC    PREMIER AUTOMOTIVE KC PARS
IMPORTS, INC    PREMIER AUTOMOTIVE OF BONNER PARSON’S AUTOMOTIVE, INC.   
PREMIER AUTOMOTIVE OF KANSAS PATRICK CHEVROLET    PREMIER TOYOTA SCION OF AMHERS
PATRIOT PRE-OWNED AUTOS LLC    PREMIERE MOTOR SPORTS LLC PATTI O’MALLEYS CARS &
TRUCKS    PREMIERE USED CARS PAYLESS AUTO OF TULLAHOMA LLC    PREMIUM AUTO GROUP
PAYLESS MOTORS LLC    PREMIUM CARS OF MIAMI LLC PCS AUTO SALES LLC    PRENTZ
AUTO PENSACOLA AUTO BROKERS, INC    PRESIDENTIAL AUTO LEASING & PERFORMANCE
TOYOTA    PRESPA AUTO SALES PETE MOORE CHEVROLET, INC    PRESTIGE AUTO GROUP
PETERS AUTO SALES, INC.    PRICED RIGHT AUTO, INC. PGF AUTOMOTIVE LLC    PRICED
RIGHT CARS, INC PHILIPS AUTO SALES LLC    PRIDE AUTO SALES LLC PHILLIPS BUICK
PONTIAC GMC INC    PRIME TIME MOTORS PIC OF GREER INC    PRIMETIME MOTORS
PIERSON AUTOMOTIVE    PRIMETIME MOTORS OF GARNER PILES CHEV-OLDS-PONT-BUICK   
PRIORITY AUTOMOTIVE PINEVILLE IMPORTS    PRISTINE CARS & TRUCKS INC PINNACLE
AUTO SALES    Private Party Remarketing LLC PITTSBURGH AUTO DEPOT INC    PRO
SELECT AUTOS PITTSBURGH AUTO DEPOT INC    PROCTOR’S INC. PLAINFIELD AUTO SALES,
INC.    PROVIDENCE AUTO GROUP LLC PLATINA CARS AND TRUCKS INC    QUALITY AUTO
SALES OF PLATINUM AUTO EXCHANGE INC    QUALITY CARS INC PLATINUM AUTO SOURCE LLC
   QUALITY CARS OF HICKORY PLATTNER’S    RADER CAR CO INC PLATUNUM MOTORS, LLC
   RAHIB MOTORS PLAZA AUTO SALES    RAMSEY MOTORS



--------------------------------------------------------------------------------

RANDY SHIRKS NORTHPOINTE AUTO    SALISBURY AUTO INVESTMENTS DEALER NAME   
DEALER NAME RANKL & RIES MOTORCARS, INC    SAM’S AUTO SALES & STORAGE RAY
CHEVROLET    SANDY SANSING FORD LINCOLN LLC RAY SKILLMAN EASTSIDE    SANDY
SANSING MILTON RAY SKILLMAN WESTSIDE    SANSING CHEVROLET, INC RAYTOWN AUTOMALL
   SAVANNAH AUTO RBF AUTO    SAVANNAH AUTOMOTIVE GROUP REALITY AUTO SALES INC   
SAVANNAH HYUNDAI REGAL PONTIAC, INC.    SCALES AUTO SOLUTIONS LLC REINEKE FORD
LINCOLN MERCURY    SCOTT EVANS CHRYSLER PLYMOUTH RENEW IT CAR CARE    SCOTTROCK
MOTORS LLC REYNOLDS AUTOMOTIVE LLC    SELECT AUTO RICH AUTO SALES LTD    SELECT
MOTORCARS INC RICHARD KAY AUTOMOTIVE    SELECT SI, LLC RICHMOND CAR & TRUCK
CENTER    SELECTIVE AUTO & ACCESSORIES RICK PHILLIPS MOTORS    SELL YOUR CAR
TODAY LLC RIDE NOW AUTO SALES    SEMPER FI MOTORS CORP RIDE NOW MOTORS    SENA
MOTORS INC RIDE TIME, INC.    SEPULVEDA MOTORS, INC. RIGHT PRICE AUTO SALES OF
   SHAFER AUTO GROUP RIGHT WAY AUTOMOTIVE    SHARP CARS OF INDY RIGHTWAY
AUTOMOTIVE CREDIT    SHAVER AUTOMOTIVE LLC RIGHTWAY AUTOMOTIVE CREDIT    SHEEHY
FORD OF RICHMOND INC RINCON CHEVROLET    SHELBYVILLE CHRYSLER PRODUCTS RITE
CHOICE AUTO SALES    SHOOK AUTO INC RIVER BEND FORD    SHORELINE AUTO CENTER INC
RIVIERA AUTO SALES SOUTH INC    SHORELINE AUTO GROUP OF IONIA ROB PARTELO’S
WINNERS    SHOW ME MOTORS INC ROCK BOTTOM AUTO SALES, INC.    SHOWROOM AUTO
SALES OF ROCK CHEVROLET    SIGN AND DRIVE AUTO GROUP WILK ROCK ROAD AUTO PLAZA
   SIMON & DAVID AUTO SALES LLC ROCKS AUTO EXCHANGE LLC    SINA AUTO SALES, INC.
ROME MOTOR SALES    SINCLAIR DAVE LINCOLN MERCURY ROUEN CHRYSLER DODGE JEEP INC
   SMART BUY AUTO FINANCE ROUSH HONDA    SMARTBUY SELECT AUTOMOTIVE ROUTE 13
AUTO SALES LLC    SMITHS AUTO SALES ROUTE 27 AUTO SALES    SOBH AUTOMOTIVE ROYAL
OAK FORD SALES, INC.    SOLID AUTOS LLC RPM AUTO SALES    SOURCE ONE AUTO
BROKERS INC SAGAMORE AUTO LEASING & SALES    SOUTH CHARLOTTE PREOWNED AUTO



--------------------------------------------------------------------------------

SOUTH COUNTY AUTO CENTER    STOKES KIA DEALER NAME    DEALER NAME SOUTH I-75
CHRYSLER DODGE JEEP    STRONG AUTO SOUTH MOTORS HONDA    STROSNIDER CHEVY SOUTH
SUBURBAN MITSUBISHI    SULLIVAN PONTIAC CADILLAC GMC SOUTHEASTERN TRUCK & AUTO
   SUMMIT PLACE KIA SOUTHERN AUTO BROKERS    SUMMIT PLACE KIA WEST SOUTHERN
COUNTRY INC    SUN TOYOTA SOUTHERN KENTUCKY AUTO & TRK    SUNBELT CHRYSLER JEEP
DODGE SOUTHERN LUXURY CARS    SUNCOAST QUALITY CARS LLC SOUTHERN MOTOR COMPANY
   SUNLIGHT AUTO LLC SOUTHERN ROADS AUTO    SUNNY FLORIDA MOTORS, INC. SOUTHERN
STAR AUTOMOTIVE    SUNNY KING TOYOTA SOUTHERN TRUST AUTO SALES    SUNSHINE AUTO
SOUTHWEST AUTO SALES    SUNTRUP NISSAN VOLKSWAGEN SOUTHWEST AUTOMOTIVE    SUPER
CARS DIRECT INC SPARTANBURG CHRYSLER JEEP INC    SUPER SAVE AUTO SALES SPEEDWAY
AUTO SALES 27 LLC    SUPERIOR HYUNDAI SPEEDWAY AUTO SALES LLC    SUPERIOR MOTORS
NORTH SPEEDWAY MOTORS, INC    SUPERSTORE USED CARS INC SPIRIT FORD INC    SUSKIS
AUTO SALES SPITZER AUTOWORLD SHEFFIELD    SWANNS RENTAL AND SALES INC SPITZER
MOTOR CITY    SWOPE MITSUBISHI SPORTS CENTER IMPORTS INC    TABOR MOTOR COMPANY
ST GEORGE AUTO BROKERS LLC    TAMIAMI FORD, INC. ST MARY AUTO LLC    TAMPA AUTO
SOURCE INC STANFIELD AUTO SALES    TAMPA BAY LUXURY LLC STAN’S CAR SALES   
TAMPABAYAUTOS.NET STARGATE AUTO SALES LLC    TARGET AUTOMOTIVE STARK AUTO SALES
   TAYLOR MORGAN INC STARMOUNT MOTORS LLC    TAYLOR’S AUTO SALES STARRS CARS AND
TRUCKS, INC    TD CAR SALES STATE ROUTE 45 AUTO LLC    TDR AUTO PLAZA LLC
STEARNS MOTORS OF NAPLES    TEAM AUTOMOTIVE STEPHEN A FINN AUTO BROKER    TED
CIANOS USED CAR CENTER STERNBERG AUTOMOTIVE    TENA AUTOMOTIVE LLC STEVE WHITE
VOLKSWAGON    TERESA AUTO SALES STEWART AUTO GROUP OF    TERRY AUTO GREENSBORO
LLC STOKES BROWN TOYOTA SCION    TERRY REID HYUNDAI STOKES BROWN TOYOTA SCION   
TEXAS BAY AREA PRE-OWNED STOKES HONDA CARS OF BEAUFORT    TEX’S AUTO SALES



--------------------------------------------------------------------------------

THE 3445 CAR STORE, INC.    TOYOTA OF LAKEWOOD DEALER NAME    DEALER NAME THE
AUTO BROKER    TOYOTA OF LOUISVILLE, INC. THE AUTO GROUP LLC    TOYOTA OF MUNCIE
THE AUTO STORE    TOYOTA SOUTH/SCION SOUTH THE AUTO STORE    TRI CITY MOTORS
SUPERSTORE THE AUTOBLOCK    TRIAD AUTOPLEX THE AUTOMOTIVE GROUP    TRIAD IN
MOTION THE CAR BARN    TRI-COUNTY CHRYSLER PRODUCTS THE CAR COMPANY   
TRI-COUNTY MOTORS THE CAR COMPANY SUZUKI    TRINITY AUTOMOTIVE THE CAR
CONNECTION, INC.    TRIPLE C CAR CO., INC. THE CAR GUYS AUTO SALES    TRIPLE M
AUTO CONSULTANTS THE CAR SPOT    TRI-STATE FINE CARS THE CONNECTION MOTORS   
TROPICAL AUTO SALES THE LUXURY AUTOHAUS INC.    TROY FORD INC THE MONTGOMERY
GROUP LLC    TRUCK AND AUTO OUTLET THE ORIGINAL USED CAR FACTORY    TRUCK TOWN
INC THE USED CAR FACTORY INC    TRUE CARS INC THE WHEEL DEAL AUTO    TRUSSVILLE
WHOLESALE AUTOS THOMAS & SON INC.    TRUST MOTOR COMPANY THOMASVILLE TOYOTA   
TRYON AUTO MALL THORNTON CHEVROLET, INC    TSW FINANCIAL LLC THOROUGHBRED FORD
INC    TWINS AUTO GROUP LLC THOROUGHBRED FORD OF PLATTE    TWO OS MOTOR SALES
THRIFTY CAR SALES    TYSON MANAGEMENT CO TIM SHORT MIDDLESBORO, LLC    U.S.
FLEET & LEASE, LLC TINPUSHER LLC    UNI AUTO SALES TK AUTO SALES LLC    UNIQUE
AUTOMOTIVES TKP AUTO SALES INC    UNITED AUTO GALLERY TLC MOTORS INC    UNITED
MOTOR COMPANY INC TMR AUTO SALES LLC    UNITED VEHICLE SALES TOMSIC MOTOR
COMPANY    UNIVERSAL AUTO PLAZA LLC TONY ON WHEELS INC    UNIVERSITY HYUNDAI OF
DECATUR TOP NOTCH AUTO BROKERS INC    UNLIMITED AUTO SALE LLC TOP NOTCH AUTOS
LLC    US AUTO SALES AND SERVICE INC TOWN & COUNTRY AUTO SALES, LLC    US MOTORS
TOWN & COUNTRY MOTORS II    USA CHOPPERS TOWNE AUTO SALES    USA FINE CARS, INC.
TOYOTA OF CINCINNATI    USED CAR MOTOR MALL OF GRAND TOYOTA OF HOLLYWOOD    USED
CAR SUPERMARKET



--------------------------------------------------------------------------------

USED IMPORTS AUTO, LLC    WESLEY AUTOMOTIVE LLC DEALER NAME    DEALER NAME VA
CARS INC    WEST BROAD HONDA VA CARS OF TRI CITIES, INC    WEST BROAD HYUNDAI
VADEN CHEVROLET BUICK PONTIAC    WEST COAST CAR & TRUCK SALES VANHOLTZ MOTORS   
WESTGATE PRE OWNED VANN YORK BARGAIN CARS LLC    WESTMORELAND AUTOMOBILE VANN
YORK TOYOTA, INC    WHEELS MOTOR SALES VANS VANS AND MORE    WHITEWATER MOTOR
COMPANY INC VANTAGE MOTORS LLC    WHOP.COMAUTOSALES&SRVLLC VARIETY AUTO SALES OF
   WILDCAT AUTO SALES VEHICLES 4 SALES, INC.    WINDER AUTO SALES INC. VELOCITY
MOTORS INC    WINDY CITY EXOTICS INC VERACITY MOTOR COMPANY LLC    WINTER PARK
AUTO EXCHANGE INC VERACITY MOTOR COMPANY LLC    WOLFORD AUTOMOTIVE SALES LLC
VERSATILE COLLECTION    WOODBRIDGE MOTORS, INC. VICAR MOTORS OF ORLANDO INC   
WOODY ANDERSON FORD VICTORIA MOTORS, LLC    WORLD AUTO VICTORY CHEVROLET   
WORLD AUTO NETWORK INC VICTORY CIRCLE AUTO SALES INC    WORLD CAR CENTER &
FINANCING VIP AUTO ENTERPRISES INC    WORLD CLASS AUTO LLC VIP KARS    WORLD
WIDE AUTO SALES INC VISION AUTO LLC    WORLEY AUTO SALES VMARK CARS    WRIGHT’S
AUTO SALES VOLKSWAGEN OF LEES’ SUMMIT    WYATT JOHNSON FORD VOLKSWAGEN OF OCALA
   XL AUTO VSA MOTORCARS LLC    XL1 MOTORSPORTS, INC WABASH AUTO CARE INC   
XTREME CARS & TRUX LLC WABASH MOTORS INC    YADEN’S AUTO SALES, INC WADE FORD
INC    YES AUTOMOTIVE INC WAGNER SUBARU    YORWAY AUTO SALES INCORPORATED
WALDROP MOTORS INC    YOUNES AUTO SALES WALKER AUTO GROUP    YOUR DEAL
AUTOMOTIVE WALKERTOWN TIRE AND AUTO    YOUR TOWN AUTO SALES WALLY’S WHEELS    Z
IMPORTS SALES & SERVICE INC WARSAW BUICK GMC    Z MOTORS LLC WASHINGTON AUTO
GROUP    ZEIGLER CHEVROLET LLC WE SAY YES AUTO SALES    WEBER CHEVROLET CO   
WEINE AUTO SALES EAST    WEINLE AUTO SALES   